If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                   February 20, 2020
               Plaintiff-Appellee,

 v                                                                 No. 346238
                                                                   Wayne Circuit Court
 REGINALD QUINTON BELL,                                            LC No. 18-002861-01-FC

               Defendant-Appellant.


Before: REDFORD, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

       Defendant appeals as of right his jury convictions of armed robbery, MCL 750.529,
unlawful imprisonment, MCL 750.349b, assault with a dangerous weapon (felonious assault),
MCL 750.82, and three counts of possession of a firearm during the commission of a felony,
second offense (felony-firearm), MCL 750.227b(b), arising from the armed robbery of a pharmacy
by defendant and another man. We affirm.

       On appeal, defendant first argues that the evidence was insufficient to convict him of
felony-firearm. We disagree. This Court reviews de novo a challenge to the sufficiency of the
evidence. People v Ericksen, 288 Mich. App. 192, 195; 793 NW2d 120 (2010).

       Due process, US Const, Am XIV, requires that evidence of every element of a crime be
proved beyond a reasonable doubt to sustain a criminal conviction. People v Hampton, 407 Mich.
354, 366; 285 NW2d 284 (1979), citing In re Winship, 397 U.S. 358, 364; 90 S. Ct. 1068; 25 L. Ed.
2d 368 (1970). To determine if the prosecutor produced evidence sufficient to support a
conviction, this Court considers “the evidence in the light most favorable to the prosecutor” to
determine “whether a rational trier of fact could find the defendant guilty beyond a reasonable
doubt.” People v Tennyson, 487 Mich. 730, 735; 790 NW2d 354 (2010), quoting People v
Hardiman, 466 Mich. 417, 421; 646 NW2d 158 (2002). Direct and circumstantial evidence, as
well as all reasonable inferences that may be drawn, are considered to determine whether the
evidence was sufficient to sustain the defendant’s conviction. Hardiman, 466 Mich. at 429.

      “The elements of felony-firearm are that the defendant possessed a firearm during the
commission of, or the attempt to commit, a felony.” People v Bass, 317 Mich. App. 241, 268-269;


                                              -1-
893 NW2d 140 (2016), quoting People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864 (1999).
There was no evidence that defendant possessed a firearm during the robbery of the pharmacy, but
defendant was convicted as an accomplice based on the gunman’s possession of a firearm during
the robbery.

        Malek Saad testified that a gunman entered his pharmacy and handed him a paper like it
was a prescription, and then pointed the gun at him and ordered him to raise his hands. A second
man, wearing a mask over his lower face, entered the store and physically attempted to force Saad
to the ground, and then helped lift Saad by his clothing to a place near the safe, which Saad was
ordered to unlock. The second man then physically forced Saad back to the ground. The gunman
stood over Saad while the second man took narcotics from the safe and shelves of the pharmacy.
Defendant’s identity as the person assisting the gunman was established by Saad, who recognized
defendant and identified him in court. Further, a forensic scientist determined that defendant’s
fingerprint was on the paper that the gunman handed to Saad. Additionally, defendant reported
that a vehicle, which matched the vehicle that Saad witnessed leaving the scene of the robbery,
was stolen from him on the day of the robbery. And a cell phone expert concluded that defendant
used his phone near his home on the morning of the robbery, then in an area near the robbery
around the time of the robbery, and then again near his home again after the robbery.

        Accomplices to crimes may be prosecuted as if they committed the crime under the theory
that they aided and abetted the crimes. People v Robinson, 475 Mich. 1, 5-6; 715 NW2d 44 (2006).
To convict a defendant of aiding and abetting felony-firearm, the prosecutor had to prove that “a
violation of the felony-firearm statute was committed by the defendant or some other person, that
the defendant performed acts or gave encouragement that assisted in the commission of the felony-
firearm violation, and that the defendant intended the commission of the felony-firearm violation
or had knowledge that the principal intended its commission at the time that the defendant gave
aid and encouragement.” People v Moore, 470 Mich. 56, 70-71; 679 NW2d 41 (2004).

        Defendant argues that there was no evidence that he “specifically encouraged the gunman
to possess a gun during the commission of the felonies,” particularly because there was no evidence
that he said anything, and he did not provoke, incite, or encourage the gunman to use a gun. A
defendant’s “mere presence” is not sufficient to establish that the defendant aided and abetted a
crime, even where the defendant was aware that the crime was being committed. People v Norris,
236 Mich. App. 411, 419-420; 600 NW2d 658 (1999). However, an accomplice’s “state of mind
may be inferred from all the facts and circumstances.” People v Carines, 460 Mich. 750, 758; 597
NW2d 130 (1999). “[B]ecause it can be difficult to prove a defendant’s state of mind on issues
such as knowledge and intent, minimal circumstantial evidence will suffice to establish the
defendant’s state of mind, which can be inferred from all the evidence presented.” People v
Kanaan, 278 Mich. App. 594, 622; 751 NW2d 57 (2008).

        In this case, the evidence establishes beyond a reasonable doubt that defendant “performed
acts or gave encouragement that assisted in the commission of the felony-firearm violation[.]”
Moore, 470 Mich. at 70. In Moore, the Court stated that one of the ways that a defendant
“encouraged and assisted the principal’s possession of the firearm [was] by specifically relying on
that possession to intimidate his own robbery victim[.]” Id. at 71. Here, defendant’s fingerprint
was on the paper that the gunman used to distract Saad while he brandished his firearm. Defendant
assisted in physically forcing Saad to the ground where the gunman could stand over him to keep

                                               -2-
Saad contained. Defendant physically assisted the gunman to move Saad to the location of the
safe which Saad was forced to open in the presence of the gun. Defendant relied on the gunman’s
detainment of Saad with the weapon in order to have the opportunity to steal narcotics from the
safe and shelves. Thus, the evidence established that defendant performed acts that assisted his
partner in the possession of a firearm during the commission of armed robbery, unlawful
imprisonment, and felonious assault.

        Next, defendant argues that Saad should not have been allowed to identify him in court,
claiming that an unduly suggestive procedure was used, that his cellphone records should have
been excluded, and that his trial counsel provided ineffective assistance for failing to object to his
identification and the admission of testimony based on his cellphone records. Defendant did not
preserve these issues for appeal. Unpreserved claims are reviewed for plain error affecting
substantial rights. Carines, 460 Mich. at 763. Reversal is warranted only if the plain error resulted
in the conviction of an innocent defendant or if “the error seriously affected the fairness, integrity,
or public reputation of judicial proceedings independent of the defendant’s innocence.” Id.
Unpreserved claims of ineffective assistance of counsel are reviewed for errors apparent on the
record. People v Unger, 278 Mich. App. 210, 253; 749 NW2d 272 (2008).

       Identity of the defendant is an element of every offense. People v Yost, 278 Mich. App. 341,
356; 749 NW2d 753 (2008). A defendant’s due-process rights are violated by the use of an “unduly
suggestive” identification procedure. People v Kurylczyk, 443 Mich. 289, 302; 505 NW2d 528
(1993). A procedure used in lineup or photographic identification is unduly suggestive in violation
of due-process guarantees where it produces “a substantial likelihood of misidentification.”
People v McDade, 301 Mich. App. 343, 357; 836 NW2d 266 (2013).

        In this case, Detective Shaun Pawlus spoke with Saad while delivering a subpoena for the
preliminary examination, after defendant’s arrest, and disclosed defendant’s identity in response
to Saad’s question. Saad explained that he was curious about whether defendant had been a
pharmacy customer, and found in his computer system that defendant had filled prescriptions in
December 2017 and January 2018, including shortly before the robbery. Saad testified that the
man who came in after the gunman was a taller, African-American male who was wearing a mask.
Saad identified this individual in court, by name, as defendant. Saad noted that he could see
defendant’s upper facial features during the robbery. He said that he recalled defendant’s
appearance from his memory of the robbery, and not as a customer, because of the traumatic
situation and his upper face features. Saad confirmed that he had seen defendant’s face when he
walked in, when he came around the corner of the counter, and when he was taking medicine off
of the shelf.

        Defendant argues that Detective Pawlus’ disclosure of his name to Saad was an unduly
suggestive identification procedure. However, the police did not ask Saad to identify defendant in
any type of lineup. Rather, Saad identified defendant at trial based on his interactions with him
during the robbery. There was no evidence that defendant based his identification in court on any
other information. We note that it would be difficult to prevent testifying witnesses in criminal
cases from learning the name of the defendant. However, knowing a defendant’s name would not
provide a basis to identify the person at the defendant’s table as the perpetrator of a crime. Where
a witness does not identify a defendant in a lineup, the witness’s in-court identification is “a
credibility issue that [is] properly before the jury to determine.” People v Barclay, 208 Mich App

                                                 -3-
670, 675-676; 528 NW2d 842 (1995). Since there was not an unduly suggestive identification
procedure such that there was a substantial likelihood of misidentification, it did not implicate due-
process concerns. See McDade, 301 Mich. App. at 357. Similarly, since there was no basis on
which to exclude Saad’s in-court identification of defendant, and “[f]ailing to advance a meritless
argument or raise a futile objection does not constitute ineffective assistance of counsel,” Ericksen,
288 Mich. App. at 201, defendant has not established this claim.

        Finally, defendant argues that evidence relating to his cellphone records should have been
excluded because it was obtained without a search warrant. The Fourth Amendment of the United
States Constitution prohibits unreasonable searches and seizures and provides that no warrants
shall issue without probable cause. US Const, Am IV. The Michigan constitutional provision is
substantially the same. Const 1963, art 1, § 11. The exclusionary rule, with several exceptions,
bars the introduction into evidence of materials seized and observations made during an
unconstitutional search. People v Hawkins, 468 Mich. 488, 498-499; 668 NW2d 602 (2003).
Evidence obtained subsequent to, but as the result of, an unlawful search is to be excluded from
evidence as “fruit of the poisonous tree.” People v Reese, 281 Mich. App. 290, 295; 761 NW2d
405 (2008), quoting Wong Sun v United States, 371 U.S. 471, 487-488; 83 S. Ct. 407; 9 L. Ed. 2d 441
(1963).

        Here, Detective Pawlus testified that he obtained a search warrant for an extraction of the
phone contents, and then asked for the help of the Federal Bureau of Investigation to analyze the
call log. It was then determined that on the day of the robbery defendant made calls from the area
of the robbery, at the time of the robbery. While an individual has a “legitimate expectation of
privacy in the record of his physical movements” recorded in cellphone location data records,
Carpenter v United States, ___ US ___, ___; 138 S. Ct. 2206, 2217; 201 L. Ed. 2d 507 (2018), and
generally the government must obtain a search warrant in order to examine the contents of an
individual’s phone, Riley v California, 573 U.S. 373, 401; 134 S. Ct. 2473; 189 L. Ed. 2d 430 (2014),
there was evidence presented that a search warrant had been obtained in order to examine
defendant’s cellphone records. Thus, defendant’s claim is without merit. Similarly, defendant’s
trial counsel was not ineffective for failing to attempt to exclude the admission of testimony based
on the phone records because counsel was not required to raise a meritless argument. See Ericksen,
288 Mich. App. at 201.

       Affirmed.



                                                              /s/ James Robert Redford
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Deborah A. Servitto




                                                 -4-